Citation Nr: 1702996	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-34 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to service connection for PTSD and denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for sarcoidosis.  In a March 2013 supplemental statement of the case (SSOC), the RO granted the application to reopen and denied the claim on merits.  

In November 2014, the Board determined that the evidence submitted in regard to the sarcoidosis claim was new and material and therefore the claim warranted reopening. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board then remanded the sarcoidosis claim due to a lack of evidence to indicate whether or not the Veteran's diagnosis of sarcoidosis was at a compensable level within the one year presumptive period.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, jurisdiction over this case was transferred to the VARO in Columbia, South Carolina, and that office forwarded the appeal to the Board.  The Board notes that in June 2016 a VA Form 21-22 was received for the South Carolina Division of Veterans Affairs.  A December 2016 Appellant's Brief states that DAV did not have access to the electronic records in this case, and has been informed that the veteran completed a Department of Veterans Affairs (VA) Form 21-22 on June 21, 2016, in favor of the South Carolina Department of Veterans Affairs.  In light of this, DAV returned the brief face to the Board with a request that DAV access be removed from any remaining electronic databases, and requests the Board to proceed with its review and resolution of the appeal.  However, on December 21, 2016, VA received a 21-22 appointed DAV as the representative.  In light of this, DAV is listed on the title page and there is no prejudice to the Veteran that DAV did not have an opportunity to review the electronic record as this decision grants the full benefit sought on appeal.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript is of record.


FINDING OF FACT

Sarcoidosis did manifest to a compensable degree within one year of separation from service.

CONCLUSION OF LAW

The criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 1101, 1110, 1154, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326 (2016).  The VCAA applies in the instant case.  However, in light of the Board's full allowance of the benefit sought on appeal it finds that any error in the duty to assist or notify is harmless.


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Factual Background and Analysis

The Veteran has a current diagnosis of sarcoidosis as determined by an October 2016 VA examination.

Sarcoidosis is a chronic disease that is presumed service-connected if it manifests to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  

Private treatment records from January 1995 to February 2009 reveal the Veteran's sarcoidosis was first diagnosed in May 1992, which was within one year of his separation from service.  The Board's November 2014 remand was in order to determine whether or not the sarcoidosis was at a compensable level within the presumptive period.  The remand explained that the disability sarcoidosis was not added to the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4, until October 7, 1996, and there was no diagnostic code specifically applicable to this disease prior to 1992.  38 C.F.R. Appendix A to Part 4 - Table of Amendments and Effective Dates Since 1946.  The United States Court of Appeals for Veterans Claims (Court) has indicated that in determining whether a disease has manifested to a compensable degree during the presumptive period, the law in effect at the time of the presumptive period should be considered.  See Traut v. Brown, 6 Vet. App. 495, 499 (1994).  As such, in 1992, there were ratings for lung disease and chronic bronchitis that could have been used to rate sarcoidosis by analogy, with criteria such as cough and dyspnea.  38 C.F.R. § 4.97 (1992).   

The Board has determined the applicable code for evaluating the claim is Diagnostic Code 6602, Asthma, bronchial, under the category of Diseases of the Trachea and Bronchi.  38 C.F.R. § 4.97 (1992).  Under Diagnostic Code 6602, the symptomatology to meet the criteria for a 10 percent compensable rating were mild, paroxysms of asthmatic type breathing (high pitched expiratory wheezing and dyspnea) occurring several times a year with no clinical findings between attacks.  

Following the November 2014 Board remand, the Veteran was sent a letter in February 2015 requesting he describe any and all symptoms related to his lungs that he experienced the year after he left service in May 1991.  The Veteran responded in a February 2015 statement that he experienced chronic coughing and wheezing at the time of the biopsy that confirmed the sarcoidosis diagnosis.  The Board finds the Veteran's descriptions of his symptoms to be competent and credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, to the Veteran's reported symptoms within the year following service, a March 1970 service treatment record annotated that the Veteran experienced week long congestion and coughing.  The Board has determined that the Veteran's reported systems in May 1991 in conjunction with the March 1970 treatment report provides a disability picture that meets the criteria for a 10 percent rating.  The Veteran's symptomatology within one year of separation from service was consistent with paroxysms of asthmatic type breathing occurring several times a year with no clinical findings between attacks.  

Therefore, the Board finds that the Veteran's sarcoidosis manifested to a compensable degree within one year of the Veteran's separation from service.  38 C.F.R. 3.309(a).  While there are negative nexus opinions of the record, nexus evidence is not necessary to establish service connection in this case since sarcoidosis is enumerated under the chronic conditions listed in § 3.309(a) and is presumed related to his active service because the preponderance of the evidence supports a finding that the Veteran's sarcoidosis manifested to a compensable degree under DC 6602.  There is no evidence clearly rebutting the presumptive theory.  Id.  Thus, service-connection is warranted for sarcoidosis.


ORDER

Entitlement to service connection for sarcoidosis is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


